Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160171893) in view of Nanami (US 20150183431).
	Regarding to claim 1, Chen teaches:
A vehicle radar system arranged to be mounted in an ego vehicle (The vehicle sensors are configured to identify the surroundings and the location of the probe vehicle(0024))
including at least one detector arrangement (radar) (the sensors may include Global Positioning System (GPS) identification, light detection and ranging (LIDAR), radar, and/or cameras for computer vision)
at least one control unit arrangement (One or more embodiments described herein may implement functions using two or more specific interconnected hardware modules or devices with related control and data signals that can be communicated between and through the modules, or as portions of an application-specific integrated circuit (0107))
where said the detector arrangement is adapted to obtain a dataset initially including a number K of radar detections (The following embodiments include determining lane information (e.g., number of lanes, current lane location, and lane width) of a road segment from vehicle probe data(0022))
Chen does not teach:
the control unit arrangement is adapted to, repeatedly determine a dominating line from the dataset of radar detections
and to remove radar detections associated with the dominating line from the dataset of radar detections, until a first stopping criterion is fulfilled, thereby determining a plurality of lines from the number K of radar detections
However, Nanami teaches:
the control unit arrangement is adapted to, repeatedly determine a dominating line from the dataset of radar detections (According to the collision prediction apparatus, positions of the target object are detected constantly by a radar, and an approximate line (or an approximate curve) for the detected positions is calculated with a RANSAC algorithm or a least squares method, etc. The movement trajectory is predicted based on the approximate line(0002))
and to remove radar detections associated with the dominating line from the dataset of radar detections, until a first stopping criterion is fulfilled, thereby determining a plurality of lines from the number K of radar detections (For example, the reliability level is 100 (maximum value) if the adopted point number corresponds to a maximum point number (or greater than or equal to a predetermined reference number), 40 if the adopted point number is "2", and so on. This is because there may be a case where even the RANSAC algorithm cannot perform a linear approximation (line fitting) with high accuracy if the adopted point number is small(0048))
Chen and Nanami are considered analogous since they are both in the field of object detection and data gathering/processing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to have a system that is capable of gathering data and extracting multiple planes to identify inliers. Then to remove said inliers from the data thus making it more accurate. Finally, repeating these steps in order to assure quality assurance.
Regarding claim 7, Chen teaches:
obtaining a dataset initially including a number K of radar detections (The following embodiments include determining lane information (e.g., number of lanes, current lane location, and lane width) of a road segment from vehicle probe data(0022))
Chen does not teach:
repeatedly, determining a dominating line from the dataset of radar detections, and  removing radar detections associated with the dominating line from the dataset of radar detections;
until a first stopping criterion is fulfilled, thereby determining a plurality of lines from the number K of radar detections
However, Nanami teaches:
the control unit arrangement is adapted to, repeatedly determine a dominating line from the dataset of radar detections (According to the collision prediction apparatus, positions of the target object are detected constantly by a radar, and an approximate line (or an approximate curve) for the detected positions is calculated with a RANSAC algorithm or a least squares method, etc. The movement trajectory is predicted based on the approximate line(0002))
and to remove radar detections associated with the dominating line from the dataset of radar detections, until a first stopping criterion is fulfilled, thereby determining a plurality of lines from the number K of radar detections (For example, the reliability level is 100 (maximum value) if the adopted point number corresponds to a maximum point number (or greater than or equal to a predetermined reference number), 40 if the adopted point number is "2", and so on. This is because there may be a case where even the RANSAC algorithm cannot perform a linear approximation (line fitting) with high accuracy if the adopted point number is small(0048))
Chen and Nanami are considered analogous since they are both in the field of object detection and data gathering/processing therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to have a system that is capable of gathering data and extracting multiple planes to identify inliers. Then to remove said inliers from the data thus making it more accurate. Finally, repeating these steps in order to assure quality assurance.
Regarding claim 3, Chen further teaches:
for at least a number of the plurality of lines, the control unit arrangement is adapted to determine the number of radar detections within each one of a plurality of spatial slots that run parallel to the line in question (For example, dynamic objects calculated or normalized to be between 0 and 1 meter from the road boundary are stored in one bucket, while objects determined to be between 1 and 2 meters are stored in a second bucket, and so on. The tabulated data may be plotted in a histogram to show the distribution of data, wherein the x-axis represents the different bins of data(0052))
where the plurality of spatial slots extend orthogonal to the line in question (the lateral distance measured along an axis perpendicular to lanes of the road segment(0009))
such that a radar detection density distribution is obtained along an axis that runs orthogonal to the line in question (In other words, the number of vehicle lanes may be determined based on the number of identified peaks in the histogram (i.e., a “peak-based” approach)(0052, Fig.4))
Regarding claim 4, Chen teaches further comprising that each slot corresponds to a distance interval r (In some embodiments, data collected within a relatively short longitudinal distance (e.g., 10-20 meters)).
Regarding claim 5, Chen further teaches the control unit arrangement is adapted to analyze magnitudes of peaks of the radar detection density distribution, where peaks that lie within certain thresholds are determined to indicate parallel lines (In other words, the number of vehicle lanes may be determined based on the number of identified peaks in the histogram (i.e., a “peak-based” approach)(0052, Fig.4)).
Regarding claim 6, Chen further teaches for at least a number of said the plurality of lines  the control unit arrangement is adapted to determine which lines that are mutually parallel by comparing the lines in question (Based on the histogram, the compiled data indicates that the road is four lanes wide(0053)).
Regarding claim 9, Chen further teaches:
for at least a number of the plurality of lines, the method includes determining the number of radar detections within each one of a plurality of spatial slots that run parallel to the line in question (For example, dynamic objects calculated or normalized to be between 0 and 1 meter from the road boundary are stored in one bucket, while objects determined to be between 1 and 2 meters are stored in a second bucket, and so on. The tabulated data may be plotted in a histogram to show the distribution of data, wherein the x-axis represents the different bins of data(0052))
where the plurality of spatial slots extend orthogonal to the line in question (the lateral distance measured along an axis perpendicular to lanes of the road segment(0009))
such that a radar detection density distribution is obtained along an axis that runs orthogonal to the line in question (In other words, the number of vehicle lanes may be determined based on the number of identified peaks in the histogram (i.e., a “peak-based” approach)(0052, Fig.4))
Regarding claim 10, Chen further teaches further comprising that each slot corresponds to a distance interval r (In some embodiments, data collected within a relatively short longitudinal distance (e.g., 10-20 meters)).
Regarding claim 11, Chen further teaches analyzing magnitudes of peaks of the radar detection density distribution, where peaks that lie within certain thresholds are determined to indicate parallel lines (In other words, the number of vehicle lanes may be determined based on the number of identified peaks in the histogram (i.e., a “peak-based” approach)(0052, Fig.4)).
Regarding claim 12, Chen further teaches for at least a number of said the plurality of lines  the method includes to determining which lines that are mutually parallel by comparing the lines in question (Based on the histogram, the compiled data indicates that the road is four lanes wide(0053)).
Allowable Subject Matter
Claims 2 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648